EXHIBIT 10.1

Execution Version
 
SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”), dated September 9, 2019 (the
“Effective Date”), is between Spectrum Brands, Inc. and Spectrum Brands
Holdings, Inc. (which together are referred to in this Agreement as the
“Company”) and Douglas L. Martin (who in this Agreement is referred to as
“Executive” or “I” or “me” as the context dictates). Collectively, the Company
and Executive are referred to as the “Parties”.
1.             Background. The Parties wish to continue the Executive’s position
with the Company in the Executive’s role as of the date hereof on a full-time
basis with no change to the Executive’s compensation and benefits until December
20, 2019 or such earlier time as the Company notifies the Executive in writing
that the Executive’s employment shall cease (such date, the “Seperation Date”). 
Executive’s responsibilities shall be generally consistent with his existing
responsibilities, provided that such responsibilities may include transitioning
reasonably requested duties and responsibilities to Executive’s successor.   For
the avoidance of doubt, if the Company does not notify the Executive pursuant to
the first sentence of this paragraph, then the Effective Date and the Separation
Date shall each be deemed to have occurred as of December 20, 2019. The Parties
both desire an amicable separation and to fully and finally compromise and
settle any differences that may exist between them on the terms set forth in
this Agreement. I acknowledge, agree and represent that I have been paid and
have received all compensation and/or other amounts due that I have earned on or
before the date I sign this Agreement, including but not limited to all wages,
salary, bonuses, incentive compensation, accrued vacation, sick and personal day
pay except for base salary earned but not yet paid, and to be paid in arrears,
under the Company’s payroll practices which will be paid in the next payroll
cycle in accordance with such normal practices, earned but unpaid vacation pay,
which will be paid following the Separation Date in accordance with the
Company’s normal practices. I further agree that the Company’s payment and my
receipt of all compensation due, which was earned on or before the date I sign
this Agreement, is not and has not been conditioned upon my execution of this
Agreement.
2.             Employment Termination. I understand that my employment with the
Company will end on the Separation Date, for reasons that have been explained to
me. Per the Amended and Restated Employment Agreement, dated December 15, 2016,
between me and the Company (the “Employment Agreement”), I understand that my
employment with the Company is being  terminated “without Cause” and as such, I
will be entitled to receive certain severance benefits subject to my continuing
compliance with certain post-termination obligations, as set forth in more
detail in this Agreement (and the payments in this Agreement will be in full
satisfaction of any obligations of the Company pursuant to the Employment
Agreement). In addition, and as set forth herein, the Company has agreed to pay
me certain additional separation benefits to which I was not previously entitled
as further consideration for my reaffirmation of the post-termination
obligations in the Employment Agreement and in consideration of my promises set
forth herein.
3.             Severance Pay and Benefits. In return for the execution of this
Agreement, it becoming effective (see paragraph 15), and me complying with and
honoring all of its terms (including the Bring Down Agreement per paragraph 22),
the Company will provide me with the following pay and benefits.
 

--------------------------------------------------------------------------------

(a)          Severance pay equal to the sum of (1) $825,000 which is equal to
eighteen months of my regular pay (the “Salary Continuation Pay”), and (2)
$495,000 which is equal to the bonus that would be payable to me in respect of
Fiscal 2020 under the Company’s annual bonus plan at target performance goals
for such fiscal year (the “Severance Bonus”). The Salary Continuation Pay and
the Severance Bonus shall each be paid in cash less applicable withholding and
deductions and in accordance with the Company’s regular payroll process, in
approximately equal installments over an eighteen-month period (the “Severance
Period”) commencing with the first payroll following the date on which both this
Agreement and the Bring Down Agreement become effective and irrevocable (see
paragraph 15 and paragraph 22).
(b)          Executive shall be paid his annual bonus for Fiscal 2019 to the
extent earned (and if performance targets are satisfied), by Executive based on
actual performance pursuant to the Company’s 2019 annual bonus plan, in
accordance with his Employment Agreement with such payment being made at the
same performance level as the other named executive officers (“NEO’s”) and the
same time that bonuses are paid to other executives of the Company for Fiscal
2019.
(c)          A pro rata portion of the annual bonus applicable to Fiscal 2020
(which for the avoidance of doubt is equal to $114,231 at target for the period
from October 1, 2019 through December 20, 2019), based on the amount Executive
would have earned for such year if Executive’s employment had not ceased (for
the avoidance of doubt based on actual performance for Fiscal 2020 and the same
performance levels as the other NEO’s are paid on). Such pro-ration shall be
based on the number of weeks Executive worked during such fiscal year prior to
the Separation Date, divided by 52. Such payment will be paid in cash, at the
same time in which bonuses are paid to other senior executives of the Company,
but in no event later than December 15, 2020.
(d)          During the Severance Period, the Company will provide health
insurance benefits (“Continuation Benefits”) for me and my dependents,
substantially similar to those provided by the Company immediately prior to the
Separation Date, at no greater cost to me or the Company than the cost incurred
by me or the Company immediately prior to the Separation Date; provided,
however, that such continuation coverage shall end earlier upon (i) Executive’s
breach of the covenants contained in Section 10 herein, or (ii) Executive’s
becoming eligible for comparable replacement coverage under another employer’s
benefit plans, which I agree I shall report to the Company (provided, however,
that the Company shall reimburse Executive for the excess, if any, of the cost
of such replacement benefits to Executive over the health insurance benefits
cost to Executive immediately prior to the Separation Date).
(e)          I acknowledge having previously received certain equity awards (the
“Awards”) pursuant to the Spectrum Brands Holdings, Inc. 2011 Omnibus Equity
Award Plan (the “Plan”).  With respect to that certain Bridge Plan award
effective as of January 17, 2019 of 85,496 restricted stock units (the “Bridge
Award”), subject to Executive’s continued employment on November 21, 2019 (the
“Settlement Date”), (i) 20% of the Bridge Award ( which is time based) shall
vest and settle on the Settlement Date and (ii) an additional 30% of the Award
(which is performance based) shall vest and settle on the Settlement Date,
subject to the achievement of the 2019 Performance as set forth in the Bridge
Award (and if performance is not achieved shall not be paid out) and in no event
at an achievement level different than the other
2

--------------------------------------------------------------------------------

NEO’s.  In addition, subject to the Executive’s continued employment from
November 21, 2019 through the Separation Date, (i) then a pro rata amount of 20%
of the Bridge Award (which is time based), based on the number of days Executive
is employed from the Settlement Date through November 21, 2020, shall vest and
settle within 30 days after the Separation Date and (ii) an additional pro rata
amount of 30% of the Bridge Award (which is performance based) based on the
number of days Executive is employed from the Settlement Date through November
21, 2020, shall vest and settle on November 21, 2020 subject to the achievement
of the 2020 Performance as set forth in the Bridge Award (and if performance is
not achieved shall not be paid out) and in no event at an achievement level
different than the other NEO’s and such amount, if any shall be vested and
settled within 30 days after November 21, 2020.   I acknowledge that I was also
granted a Long Term Award of restricted stock units equal to 60,800 restricted
stock units and 10,640 additional restricted stock units effective as of January
17, 2019 (the “Long Term Award”) and that such Long Term Award is cancelled and
forfeited in its entirety as of the date of this Agreement.  I further
acknowledge and agree that I do not have any other equity or equity based awards
of the Company or any of its affiliates to which I am entitled and that I will
not receive any equity awards for Fiscal 2020 or thereafter.
(f)          I will be permitted to continue utilizing my Company leased vehicle
following the date hereof through the Separation Date, on the same terms as
prior to my departure. On the Separation Date, I may purchase the vehicle at the
residual value and the Company will promptly pay or reimburse the Executive for
such purchase up to a maximum of $85,000 in the aggregate.  The Company agrees
to execute all reasonable requested and necessary documents with any lessor to
effect this provision.
(g)          The Company will maintain my business mobile telephone number for
thirty (30) days following my termination at no cost to me, and thereafter, I
may elect to transfer my mobile telephone number to a personal account at my own
expense.
(h)          The Company shall cease paying any contributions to Executive’s
Executive Life Insurance benefit as of September 30, 2019, and on the Separation
Date, the life insurance policy will be transferred to the Executive and
Executive shall be solely responsible for continuing  the policy at Executive’s
own expense.
(i)          For the avoidance of doubt, the payments and benefits described in
this paragraph 3 are not intended to result in any duplication of any
compensation or benefits plans, policies, programs, agreements or arrangements
of the Company. I acknowledge and agree that I will not be eligible to receive
any portion of any other bonus plans, equity award programs (such as LTIP, S3B
or otherwise) or any other bonus or payments other than as described herein.
4.             Acknowledgement. I understand that the severance pay and benefits
provided in paragraph 3 will not be paid or provided unless I accept this
Agreement and the Bring Down Agreement, and they become effective, and I
continue to honor all of their terms.
5.             Release. I understand and agree that my acceptance of this
Agreement means that, except as stated in paragraph 8, I am knowingly,
voluntarily, fully, finally, and completely forever waiving and giving up each
and every claim, grievance, administrative claim or proceeding, dispute, claim,
demand, arbitration, controversy, action, or cause of action, of
3

--------------------------------------------------------------------------------

whatever kind, character, or nature against the Company, its incorporated and
unincorporated subsidiaries and affiliates and any successors or assigns of the
foregoing, as well as each of their current or former employees, attorneys,
partners, members, agents, assigns, representatives, designees, insurers, and
other related persons or entities, including their predecessors, successors, and
equity and asset purchasers, together with their respective current or former
officers, directors, members, managers, shareholders, partners (general and
limited), agents, owners, legal representatives, servants, and employees, and
the assigns, heirs, privies, predecessors, successors, and insurers of each such
person or entity in their individual, corporate, or official capacities
(collectively, the “Releasees”), including, without limitation, all claims that
in any way relate to, arise from, or are in any way connected with my employment
with and/or separation from the Company and its affiliates, regardless of
whether or not same (i) is presently known or unknown, (ii) has been
specifically referenced, claimed, or asserted by me, or (iii) is statutory,
contractual, or at common law in nature or basis. I acknowledge and agree that I
am not aware of any unlawful activity or accounting or other disputes with the
Company and the separation of employment is not as a result of any accounting
dispute. Without limiting the generality or comprehensiveness of the above
paragraph, I knowingly, voluntarily, fully, finally, and completely waive,
release, and forever discharge the Releasees from all known and unknown claims,
actions, causes of action, or demands existing as of the date of this Agreement,
including without limitation any and all claims for injunctive relief;
attorneys’ fees; expenses; costs; actual, compensatory, exemplary, or punitive
damages; physical injuries; personal injuries; emotional injuries; mental
anguish; physical pain and suffering; wrongful discharge; any claims I may have
under, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967 (the “ADEA”), the Older Worker Benefits Protection Act, the Family
and Medical Leave Act of 1993, the statutory and regulatory laws and common law
of Wisconsin and any other state, municipality, or locality, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Uniformed Services Employment
and Reemployment Rights Act, or any other civil rights statutes; harassment
and/or discrimination because of protected characteristics (including, sex,
race, color, national origin, religion, age, disability, veteran’s status), the
filing of a workers’ compensation claim, or other protected classification;
failure to accommodate; retaliation; incapacity; failure to pay proper wage,
minimum wage, and/or overtime wages; unpaid wages; loss of wages; loss of
earning capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss or diminution in
value; negligence; gross negligence; assault or battery; strict liability;
malice; invasion of privacy; intentional infliction of emotional distress;
negligent infliction of emotional distress; loss or diminution of career
advancement; loss of dignity; any and all claims arising under any other
federal, state, or local statute, law, ordinance, rule, regulation, or order
prohibiting employment discrimination or retaliation; any claim under tort,
wrongful discharge, breach of contract, or breach of agreement; and any other
theory, claim, or cause of action whatsoever, whether known or unknown.
6.             No Disparagement. The Executive hereby agrees not to defame or
disparage the Company and its affiliates, their respective current or former
employees, officers, directors, members, managers, customers, clients, managers,
shareholders, partners (general and limited), agents, owners, legal
representatives or agents to any individual, company, entity, or person.  The
Executive hereby agrees to cooperate with the Company and its affiliates, upon
reasonable
4

--------------------------------------------------------------------------------

request, in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company or its affiliates and their respective directors,
members, officers, or employees.
7.             Future Employment. I agree that I am not now or hereafter
entitled to employment or reemployment with the Company.
8.             Claims Not Waived. I understand that this Agreement does not
waive any claims that I may have: (a) for compensation for illness or injury or
medical expenses under any worker’s compensation statute or compensation for
unemployment insurance of benefits; (b) for vested benefits under any plan
currently maintained by the Company that provides for retirement benefits
(however, I agree and acknowledge that the payment provided in paragraph 3.a.
above shall not be considered or included for purposes of any retirement benefit
contribution or plan); (c) under any law or any policy or plan currently
maintained by the Company that provides health insurance continuation or
conversion rights; (d) any claim for breach of this Agreement; or (e) any rights
or claims that I may have that arise after the effective date of this agreement;
or (f) any claim that by law cannot be released or waived by private agreement.
9.             Government Cooperation. Notwithstanding any provision in this
Agreement or any agreements on confidentiality, trade secrets or inventions,
employment or severance agreements, or any other agreement that Executive may
have entered into with the Company or any subsidiaries or affiliates thereof on
or prior to the date hereof (collectively, the “Confidentiality Agreements”),
nothing contained in this Agreement or any of the Confidentiality Agreements
shall (i) prohibit Executive from cooperating with or reporting to the staff of
the Securities and Exchange Commission (“SEC”) possible violations of any law or
regulation of the SEC, (ii) prohibit Executive from cooperating with or making
other disclosures to the staff of the SEC that are protected under the
whistleblower provisions of any federal securities laws or regulations or (iii)
limit Executive’s right to receive an award for information provided to the SEC
staff in accordance with the foregoing. I acknowledge I do not need the prior
authorizations of the Company to engage in such reports, communications or
disclosures and I am not required to notify the Company if I engage in any such
reports, communications or disclosures.
10.           Non-Competition, Confidentiality & Non-Solicitation Obligations.
(a)          Obligation to Comply. I acknowledge and reaffirm that both my
Employment Agreement and the agreements documenting the Awards restricts my use
of confidential information, my solicitation of Company customers or employees,
and my engagement in competitive activities for specified periods after my
employment ends as set forth below, and I reaffirm my obligation to comply with
these limitations in accordance with their terms for the duration of the
specified periods, and I acknowledge that the severance pay and benefits made
available to me in paragraph 3 are partly provided in return for my agreement to
comply with these limitations.
(i)          Executive’s Covenant Not to Compete and Non-Solicitation Covenant.
5

--------------------------------------------------------------------------------

(A)          During the Non-Competition Period (as defined below), the Executive
will not, directly or indirectly, in any capacity, either separately, jointly,
or in association with others, as an officer, director, consultant, agent,
employee, owner, principal, partner or stockholder of any business, or in any
other capacity, provide services of the same or similar kind or nature that he
or she provides to the Company to, or have a financial interest in (excepting
only the ownership of not more than 1% of the outstanding securities of any
class listed on an exchange or the Nasdaq Stock Market, any competitor of the
Company (which means any person or organization that is in the business of or
makes money from designing, developing or selling products or services similar
and competitive to those products and services developed, designed or sold by
the Company); provided, however, that the Executive may provide services to or
have a financial interest in a business that competes with the Company if his
employment or financial interest is with a separately managed or operated
division or affiliate of such business that does not compete with the Company.
For purposes of this Agreement, the “Non-Competition Period” means the period
beginning on the date hereof and continuing until the date which is the 18-month
anniversary of the Separation Date. In recognition, acknowledgement and
agreement that the Company’s business and operations extend throughout North
America and beyond, the parties agree that the geographic scope of this covenant
not to compete shall extend to North America; provided, that in the event that
the geographic scope of North America is found to be overly broad by a final,
non-appealable judgment of a court of competent jurisdiction, the geographic
scope shall extend to the United States of America.
(B)           Without limiting the generality of paragraph 10.a.(i)(A) above,
during the Non-Competition Period the Executive will not, directly or
indirectly, in any capacity, either separately, jointly, or in association with
others, solicit, divert, take away, or attempt to solicit, divert or take away
or otherwise contact any of the Company’s customers, vendors, or suppliers with
whom the Executive had contact, responsibility for, or had acquired confidential
information about by virtue of his employment with the Company at any time
during his employment, if such contact is for the general purpose of selling
products that satisfy the same general needs as any products the Company had
available for sale to its customers during the Non-Competition Period
(C)          During the Non-Competition Period, the Executive shall not (i)
contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the six
(6) month period preceding such activity, without the Company’s written consent.
Nothing in this paragraph is meant to prohibit an employee of the Company that
is not a party to this Agreement from becoming employed by another organization
or person.
(D)          The Non-Competition Period shall be tolled by and automatically
extended by the length of a breach by the Executive, to the extent
6

--------------------------------------------------------------------------------

permitted by law. If a court determines that the foregoing restrictions are too
broad or otherwise unreasonable under applicable law, including with respect to
time or space, the court is hereby requested and authorized by the parties
hereto to revise the foregoing restrictions to include the maximum restrictions
allowed under the applicable law.
(E)          For purposes of this paragraph 10, the “Company” refers to the
Company and any current or former incorporated or unincorporated affiliates of
the Company, and any successors or assigns of the foregoing.
(ii)          Secret Processes, Confidential Information and Trade Secrets.
(A)          The Executive will hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company or any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder. For purposes of this
paragraph 10.a.(ii)(A), confidential information or materials shall include
existing and potential customer information, existing and potential supplier
information, product information, design and construction information, pricing
and profitability information, financial information, tax strategy, sales and
marketing strategies and techniques, and business plans, ideas or practices. 
The restriction on the Executive’s use or disclosure of the confidential
information or materials shall remain in force during the Executive’s employment
hereunder and until the earlier of (a) a period of seven (7) years thereafter or
(b) until such information is of general knowledge in the industry through no
fault of the Executive or any agent of the Executive. The Executive also agrees
to return to the Company promptly upon its request any Company information or
materials in Executive’s possession or under Executive’s control. This paragraph
10.a.(ii)(A) is not intended to preclude Executive from being gainfully employed
by another. Rather, it is intended to prohibit Executive from using the
Company’s confidential information or materials in any subsequent employment or
employment undertaken that is not for the benefit of the Company during the
identified period.
(B)          The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”). The Executive acknowledges and agrees
that all Inventions shall be the sole property of the Company, and the Executive
hereby assigns to the Company all of the Executive’s rights and interests in and
to all of
7

--------------------------------------------------------------------------------

the Inventions, it being acknowledged and agreed by the Executive that all the
Inventions are works made for hire. The Company shall be the sole owner of all
domestic and foreign rights and interests in the Inventions. Executive will
assist the Company, at the Company’s expense, to obtain and, from time to time,
enforce patents and copyrights on the Inventions.
(C)          Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals, and all
other tangible information in whatever form which pertains to the Company, and
the Executive will not retain any such information or any reproduction or
excerpt thereof. Nothing in this Agreement or elsewhere shall prevent Executive
from retaining his desk calendars, address book and rolodex (but Executive shall
not retain any confidential information contained therein).
(D)          Nothing in this paragraph 10 diminishes or limits any protection
granted by law to trade secrets or relieves the Executive of any duty not to
disclose, use or misappropriate any information that is a trade secret for as
long as such information remains a trade secret.
(b)          Notwithstanding any provision in this Agreement or any agreements
on confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company, the Parent or any subsidiaries or affiliates thereof on or prior to the
date hereof (collectively, the “Confidentiality Agreements”), nothing contained
in any of the Confidentiality Agreements shall (i) prohibit Executive from
cooperating with or reporting to the staff of the Securities and Exchange
Commission (“SEC”) possible violations of any law or regulation of the SEC, (ii)
prohibit Executive from cooperating with or making other disclosures to the
staff of the SEC that are protected under the whistleblower provisions of any
federal securities laws or regulations or (iii) limit Executive’s right to
receive an award for information provided to the SEC staff in accordance with
the foregoing. In addition, Executive shall not be prohibited from cooperating
with or reporting to any government agency, including the National Labor
Relations Board, the Department of Labor, or the Equal Employment Opportunity
Commission or any other federal, state or local agency or authority. Executive
does not need the prior authorizations of the Company or Parent to engage in
such cooperation, reports, communications or disclosures and Executive is not
required to notify the Company or Parent if he engages in any such cooperation,
reports, communications or disclosures.
(c)          Trade Secrets/Defend Trade Secrets Act. Nothing in this Agreement
(or my Employment Agreement or any prior agreement on confidentiality to which I
may be subject) diminishes or limits any protection granted by law to trade
secrets or relieves me of any duty not to disclose, use, or misappropriate any
information that is a trade secret, for as long as such information remains a
trade secret. Additionally, nothing in this Agreement (or any prior agreement on
confidentiality to which I may be subject) is intended to discourage me from
reporting any theft of trade secrets to the appropriate government official
pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable
state or federal law. Additionally, under
8

--------------------------------------------------------------------------------

the DTSA, a trade secret may be disclosed to report a suspected violation of law
and/or in an anti-retaliation lawsuit, as follows:
(i)          An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
(ii)          An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement (or any prior agreement on
confidentiality to which I may be subject) shall limit, curtail or diminish the
Company’s statutory rights under the DTSA, any applicable state law regarding
trade secrets or common law.
(d)          Severability. The provisions in this paragraph of this Agreement
shall be considered separate and independent from each other and any other
sections of this Agreement. However, because it is expressly acknowledged that
the payment and benefits in paragraph 3 of this Agreement are provided, in part,
as consideration for the obligations imposed upon me under paragraph 10(a)(i),
should any court of competent jurisdiction determine that any of the provisions
under these Sections is unlawful or unenforceable, such that I need not honor
any single provision, then I agree that I shall not receive such payments and
benefits provided for in paragraph 3 of this Agreement, and I shall promptly
repay to the Company any and all such payments and benefits I previously
received, with the exception of One Thousand Dollars ($1,000.00). If any
provision of this Agreement or the application thereof is held invalid, the
invalidity shall not affect other provisions or applications of this Agreement
which can be given effect without the invalid provisions or applications and to
this end the provisions of this Agreement are declared to be severable.
11.           Other Terms and Acknowledgments.  Notwithstanding any provision of
this Agreement to the contrary, I acknowledge and agree that:
(a)          Non-admission. I and the Company both acknowledge and agree that
nothing in this Agreement is meant to suggest that the Company has violated any
law or contract or that I have any claim against the Company.
(b)          Voluntary Agreement. I acknowledge and state that I have entered
into this Agreement knowingly and voluntarily and that I have not been pressured
in any way to sign this Agreement by the Company or by any of the other
Releasees.
(c)          Consulting An Attorney. I acknowledge that the Company has told me
that I should consult an attorney of my own choice and at my own expense about
this Agreement and every matter that it covers before signing this Agreement.
9

--------------------------------------------------------------------------------

12.           Obligation to Pay Attorney Fees and Costs. The Parties will each
bear their own attorney’s fees and costs in connection with drafting and
negotiation of this Agreement. In the event that either Party is required to
file any legal proceeding to enforce any provision of this Agreement, the
prevailing Party shall be entitled to recover, in addition to any legal or
equitable relief to which the prevailing Party may be entitled under applicable
law, the Party’s reasonable costs, including attorneys’ fees, incurred in
connection with the enforcement of any provision of this Agreement. Further, I
understand and agree that if I violate any material commitments I have made in
this Agreement, the Company may seek to recover the severance payments and
benefits paid or payable to me under this Agreement.
13.           Exception to Attorney Fees Obligation. The obligation to pay the
Company’s attorney fees and costs does not apply to an action by me regarding
the validity of this Agreement under the ADEA.
14.           Complete Agreement.  Except as provided in paragraph 10 and the
definition of “Cause” contained in the Employment Agreement, I understand and
agree that this document contains the entire agreement between me and the
Company relating to my employment and the termination of my employment, that
this Agreement supersedes and displaces any prior agreements and discussions
relating to such matters and that I may not rely on any such prior agreements or
discussions.  However, for the avoidance of doubt, to the extent the language,
terms, and/or conditions of this Agreement conflict with any language, terms,
and/or conditions in the Employment Agreement, or any other agreement, the
Company and I agree and acknowledge that the language, terms, and/or conditions
of this Agreement will govern and be controlling.
15.           Effective Date and Revocation. This Agreement shall not be
effective until seven (7) days after I sign it and return it to the company
representative indicated below. During that seven (7)-day period I may revoke my
acceptance of this Agreement by delivering to the company representative
indicated below a written statement stating I wish to revoke this Agreement or
not be bound by it. In addition, I understand and agree that this Agreement may
be executed by me and the Company in counter-parts and that facsimile or copy
signatures shall be considered just as effective as original signatures.
16.           Final and Binding Effect. I understand that if this Agreement
becomes effective it will have a final and binding effect and that by signing
and not timely revoking this Agreement I may be giving up legal rights.
17.           Future Cooperation. Executive agrees to cooperate with the Company
in the future by being reasonably available to testify on behalf of the Company
or any Affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and by providing information, consulting, and
other assistance related to the matter’s that arose during Executive’s
employment and to assist the Company in any such action, suit or proceeding. The
cooperation may be performed at reasonable times and places and in a manner not
to interfere with any other employment, or other required activity, Executive
may have at the time of the request. The Company agrees to reimburse Executive
for reasonably incurred out-of-pocket expenses incurred in providing such
cooperation, so long as such expenses are approved in advance by the Company.
10

--------------------------------------------------------------------------------

18.           Return of Property. I acknowledge an obligation and agree to
return all Company property, unless otherwise specified in this paragraph. This
includes, whether in paper or electronic form, all files, memoranda, documents,
records, credit cards, keys and key cards, computers, laptops, iPads, personal
digital assistants, cellular telephones, iPhones, Blackberry devices or similar
instruments, other equipment of any sort, badges, vehicles (subject to the
specific vehicle lease provisions previously established), and any other
property of the Company. In addition, I agree to provide any and all access
codes or passwords necessary to gain access to any computer, program or other
equipment that belongs to the Company or is maintained by the Company or on
Company property. Further, I acknowledge an obligation and agree not to destroy,
delete or disable any Company property, including items, files and materials on
computers and laptops, subject to ordinary business practices and records
retention policies.
19.           Divisibility of Agreement or Modification by Court. I understand
that, to the extent permitted by law, the invalidity of any provision of this
Agreement will not and shall not be deemed to affect the validity of any other
provision. I agree that in the event that any provision of this Agreement is
held to be invalid or unenforceable, in whole or in part, or as applied to any
circumstances, under the laws of any jurisdiction which may govern for such
purpose, then such provision shall be deemed, to the extent allowed by the laws
of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be. Finally, in the
event that any provision of this Agreement is held to be invalid and not capable
of modification by a court, then I understand and agree that such provision
shall be considered expunged (eliminated), and I further agree that the
remaining provisions shall be treated as in full force and effect as if this
Agreement had been executed by me after the expungement (elimination) of the
invalid provision.
20.           D&O Insurance. Following the Separation Date, Executive will
continue to be entitled to indemnification to the maximum extent provided by law
for claims, causes of action, litigation (and litigation expenses), losses or
damages relating to his service as an officer and/or director of the Company,
but not for any action, suit, arbitration or other proceeding (or portion
thereof) initiated by Executive, unless authorized by the Board of Directors of
the Company. Such indemnification shall be covered by the terms of the Company’s
policies of insurance for directors and officers of the Company in effect from
time to time.
21.           Representations. By signing this Agreement, I represent that I
have read this entire document and understand all of its terms.
22.           Performance Through Separation Date; Bring Down Agreement. To the
extent the Separation Date is after the date on which this Agreement is given to
me for my consideration, I understand and acknowledge that my receipt of the pay
and benefits provided in paragraph 3 is contingent on my continued performance
of my duties and responsibilities at a level acceptable to the Company through
the Separation Date. Further, should I be terminated prior to the Separation
Date for Cause (as defined in the Employment Agreement); or if I resign my
employment prior to December 20, 2019 without the written consent of the
Company, then this
11

--------------------------------------------------------------------------------

Agreement shall be considered null and void and of no effect and I shall not
receive any of the pay or benefits outlined in paragraph 3 above.  I also agree
that in order to be eligible to receive the payments and benefits outlined in
paragraph 3 above, (i) I will be required to sign and not revoke an agreement
reaffirming my release of claims under paragraph 5 as of and through my
Separation Date (the “Bring Down Agreement”) substantially in the form attached
as Exhibit A and (ii) at the request of the Company, I will promptly deliver one
or more resignation letters resigning from such titles and appointments I may
hold with the Company, its subsidiaries and affiliates, as identified by the
Company. I will also return any property not previously otherwise returned in
accordance with paragraph 18.
23.           21-Day Consideration Period. I may consider whether to sign and
accept this Agreement for a period of twenty-one (21) days from the day I
received it. If this Agreement is not signed, dated and returned to the company
representative identified below within twenty-two (22) days, the offer of
severance payments and benefits described in paragraph 3 will no longer be
available. I acknowledge that should I sign and return this Agreement within the
21-day period, I am knowingly waiving whatever additional time I may have up to
the conclusion of the 21-day period.
24.           Tax Consequences. The Parties intend that any amounts payable
hereunder that could constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
will be compliant with or exempt from Section 409A. Notwithstanding the
foregoing, the Company shall have no obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties. For purposes of Section 409A, each of the payments that may be made
under this Agreement are designated as separate payments. Executive acknowledges
that since Executive is a “specified employee” (within the meaning of Code
section 409A) at the time of the Separation Date, the payment of any amount
under this Agreement that is considered deferred compensation subject to 409A
and is to be paid on account of Executive’s separation from service shall be
deferred, as required by Code section 409A(a)(2)(B)(i), for six (6) months after
Executive’s separation from service or, if earlier, Executive’s death (the “409A
Deferral Period”). Any payments that otherwise would have been made during the
409A Deferral Period shall be paid in a lump sum on the date after the 409A
Deferral Period expires, and the balance of any Severance payments shall be made
as scheduled.
(i)          Notwithstanding anything herein to the contrary, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.
(ii)          To the extent any indemnification payment, expense reimbursement,
or the provision of any in-kind benefit is determined to be subject to Section
409A (and not exempt pursuant to the prior sentence or otherwise), the amount of
12

--------------------------------------------------------------------------------

any such indemnification payment or expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
25.           Dispute Resolution.  In the event of any dispute or claim relating
to or arising out of this Agreement, other than relating to Section 10 of this
Agreement (collectively “Disputes”), such Disputes will be resolved by binding
arbitration conducted by the American Arbitration Association (“AAA”) in
Madison, Wisconsin, in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes.  The party seeking arbitration shall be
entitled to the recovery of its attorney’s fees and costs incurred in such
arbitration provided that such party prevails at arbitration.  The parties
mutually agree that the arbitrator shall have no authority to award punitive or
exemplary damages to the prevailing party.  Each party shall pay fifty percent
(50%) of the cost of the arbitration, except as provided below.  Within 20 days
of the conclusion of the arbitration hearing, the arbitrator shall prepare
written findings of fact and conclusions of law.  Any arbitration costs and
expenses that are unique to arbitration or are in excess of the costs of filing
the same claim in a court of competent jurisdiction shall be borne by the
Company.  THE PARTIES EXPRESSLY WAIVE THEIR RIGHT TO A JURY TRIAL.
26.           Claims under Section 10.  With respect to any controversy, claim
or dispute under Section 10 of this Agreement, the parties each hereby
irrevocably submits to the exclusive jurisdiction of any court of the United
States located in the State of Delaware or in a State Court in Delaware.  Except
as otherwise specifically provided in this Agreement, the parties undertake not
to commence any suit, action or proceeding based on any dispute between them
that arises out of or relates to Section 10 of Agreement in a forum other than a
forum described in this Section; provided, however, that nothing herein shall
preclude either party from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section or enforcing
any judgment obtained by the Company.  The agreement of the parties to the forum
described in this Section is independent of the law that may be applied in any
suit, action, or proceeding, and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law.  The parties
waive, to the fullest extent permitted by applicable law, any objection which
they now or hereafter have to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding brought in an applicable court described in
this Section, and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court.  The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this Section shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
27.           Waiver of Jury Trial; Service.  THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL.  Each of the parties hereto agrees
that this Agreement involves at least $100,000 and that this Agreement has been
entered into in
13

--------------------------------------------------------------------------------

express reliance on Section 2708 of Title 6 of the Delaware Code.  Each of the
parties hereto irrevocably and unconditionally agrees that service of process
may be made on such party by mailing copies of such process to such party at
such party’s address on file and that service made pursuant to the foregoing
shall, to the fullest extent permitted by applicable law, have the same legal
force and effect as if served upon such party personally within the State of
Delaware.
28.           Applicable Law. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule, whether of the State of Delaware or
any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Delaware.
29.           Tax Withholding.  The Company and its affiliates may withhold from
any amounts payable to Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein.
30.           Clawback.  The Executive acknowledges that to the extent required
by applicable law (including without limitation Section 304 of the Sarbanes
Oxley Act and Section 954 of the Dodd Frank Act) or by applicable award
agreement, the Bonus and other incentive compensation shall be subject to any
required clawback, forfeiture, recoupment or similar requirement.
31.           Execution of Other Documents. Upon the Separation Date, unless the
Company requests otherwise, Executive shall be deemed to have resigned,
effective immediately, from all positions, offices, directorships, memberships,
and other positions she held with the Company, and Executive shall execute any
documents reasonably required to effectuate the foregoing.  Executive’s prompt
execution of such documents shall be a condition precedent to the receipt of
severance benefits as set forth in this Agreement and failure to do so shall
result in a termination for Cause.


[Remainder of Page Left Blank; Signatures on Next Page]


14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 
SPECTRUM BRANDS HOLDINGS, INC.
                   
/s/ Ehsan Zargar
   
By:
Ehsan Zargar
   
Title:
Executive Vice President, General Counsel & Corporate Secretary
   
Date:
September 9, 2019
                           
SPECTRUM BRANDS, INC.
                   
/s/ Ehsan Zargar
   
By:
 Ehsan Zargar
   
Title:
Executive Vice President, General Counsel & Corporate Secretary
   
Date:
September 9, 2019
                                   
EXECUTIVE
                   
/s/ Douglas L. Martin
   
Douglas L. Martin
   
Date:
September 9, 2019
 





15

--------------------------------------------------------------------------------



Exhibit A


[December 20, 2019]


Spectrum Brands Holdings, Inc.
3001 Deming Way
Middleton, Wisconsin 53562
Facsimile:(608)278-6363
Attention: General Counsel



Re:
Bring Down Agreement - Second Release and Waiver of Claims

Reference is hereby made to that certain Separation Agreement (the “Separation
Agreement”), dated as of September 9, 2019, between Douglas L. Martin
(“Executive” or “I”)) and Spectrum Brands Holdings, Inc. (the “Company”). 
Capitalized terms used but not defined in this letter (this “Bring Down
Agreement”) shall have the meaning given to such terms in the Separation
Agreement.  As contemplated by Section 22 of the Separation Agreement, this
Bring Down Agreement sets forth Executive’s second release and waiver of claims
as of the Separation Date.


1.          Release and Waiver of Claims by Executive
THIS PARAGRAPH PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EXECUTIVE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EXECUTIVE SIGNS THIS RELEASE,
EXECUTIVE MUST READ THIS PARAGRAPH 1 CAREFULLY, AND MAKE SURE THAT EXECUTIVE
UNDERSTANDS IT FULLY.
1.          I understand and agree that my acceptance of this Agreement means
that, except as stated in paragraph 1(c), I am knowingly, voluntarily, fully,
finally, and completely forever waiving and giving up each and every claim,
grievance, administrative claim or proceeding, dispute, claim, demand,
arbitration, controversy, action, or cause of action, of whatever kind,
character, or nature against the Company, its incorporated and unincorporated
subsidiaries and affiliates and any successors or assigns of the foregoing, as
well as each of their current or former Executives, attorneys, partners,
members, agents, assigns, representatives, designees, insurers, and other
related persons or entities, including their predecessors, successors, and
equity and asset purchasers, together with their respective current or former
officers, directors, members, managers, shareholders, partners (general and
limited), agents, owners, legal representatives, servants, and Executives, and
the assigns, heirs, privies, predecessors, successors, and insurers of each such
person or entity in their individual, corporate, or official capacities
(collectively, the “Releasees”), including, without limitation, all claims that
in any way relate to, arise from, or are in any way connected with my employment
with and/or separation from the Company and its affiliates, regardless of
whether or not same (i) is presently known or unknown, (ii) has been
specifically referenced, claimed, or asserted by me, or (iii) is statutory,
contractual, or at common law in nature or basis. I acknowledge and agree that I
am not aware of any unlawful activity or accounting or other disputes with the
Company and the
16

--------------------------------------------------------------------------------

separation of employment is not as a result of any accounting dispute. Without
limiting the generality or comprehensiveness of the above paragraph, I
knowingly, voluntarily, fully, finally, and completely waive, release, and
forever discharge the Releasees from all known and unknown claims, actions,
causes of action, or demands existing as of the date of this Agreement,
including without limitation any and all claims for injunctive relief;
attorneys’ fees; expenses; costs; actual, compensatory, exemplary, or punitive
damages; physical injuries; personal injuries; emotional injuries; mental
anguish; physical pain and suffering; wrongful discharge; any claims I may have
under, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967 (the “ADEA”), the Older Worker Benefits Protection Act, the Family
and Medical Leave Act of 1993, the statutory and regulatory laws and common law
of Wisconsin and any other state, municipality, or locality, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Uniformed Services Employment
and Reemployment Rights Act, or any other civil rights statutes; harassment
and/or discrimination because of protected characteristics (including, sex,
race, color, national origin, religion, age, disability, veteran’s status), the
filing of a workers’ compensation claim, or other protected classification;
failure to accommodate; retaliation; incapacity; failure to pay proper wage,
minimum wage, and/or overtime wages; unpaid wages; loss of wages; loss of
earning capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss or diminution in
value; negligence; gross negligence; assault or battery; strict liability;
malice; invasion of privacy; intentional infliction of emotional distress;
negligent infliction of emotional distress; loss or diminution of career
advancement; loss of dignity; any and all claims arising under any other
federal, state, or local statute, law, ordinance, rule, regulation, or order
prohibiting employment discrimination or retaliation; any claim under tort,
wrongful discharge, breach of contract, or breach of agreement; and any other
theory, claim, or cause of action whatsoever, whether known or unknown..
2.          Future Employment. I agree that I am not now or hereafter entitled
to employment or reemployment with the Company.
3.          Claims Not Waived. I understand that this Agreement does not waive
any claims that I may have: (i) for compensation for illness or injury or
medical expenses under any worker’s compensation statute or compensation for
unemployment insurance of benefits; (ii) for vested benefits under any plan
currently maintained by the Company that provides for retirement benefits
(however, I agree and acknowledge that the severance pay and benefits provided
in Section 3 of the Separation Agreement shall not be considered or included for
purposes of any retirement benefit contribution or plan); (iii) under any law or
any policy or plan currently maintained by the Company that provides health
insurance continuation or conversion rights; (iv) any claim for breach of this
Agreement; (v) any rights or claims that I may have that arise after the
effective date of this agreement; or (vi) any claim that by law cannot be
released or waived by private agreement.
2.          Executive Acknowledgments
By executing this Bring Down Agreement, Executive agrees and acknowledges that:
17

--------------------------------------------------------------------------------

(a)          I and the Company both acknowledge and agree that nothing in this
Agreement is meant to suggest that the Company has violated any law or contract
or that I have any claim against the Company;
(b)          I acknowledge and state that I have entered into this Agreement
knowingly, freely, and voluntarily and that I have not been pressured in any way
to sign this Agreement by the Company or by any of the other Releasees;
(c)          I acknowledge that the Company has told me that I should consult an
attorney of my own choice and at my own expense about this Bring Down Agreement
and every matter that it covers before signing this Agreement;
(d)          I understand all of the terms of this Bring Down Agreement, and
such terms are fair and reasonable, and are not the result of any fraud, duress,
coercion, pressure or undue influence exercised by or on behalf of any Releasee;
(e)          I have been provided a reasonable period of time (e.g., at least
twenty one (21) days) to review and consider signing this Bring Down Agreement;
(f)          I have been informed that I have a period of seven (7) calendar
days after the date of delivery of a signed Bring Down Agreement to the Company
(at Spectrum Brands Holdings, Inc., 3001 Deming Way Middleton, Wisconsin
53562;Attention: General Counsel) in which I may revoke this Bring Down
Agreement (the “Revocation Period”), and that revocation must be made by
delivery of written notice of revocation to the Company at Spectrum Brands
Holdings, Inc., 3001 Deming Way Middleton, Wisconsin 53562; Attention: General
Counsel  prior to the end of the Revocation Period;
(g)          I am  not relying on any representation or statement made or
contained outside of those set forth in this Bring Down Agreement and I
expressly disclaim reliance on any such representation or statement; and
(h)          I understand that I will not be entitled to any severance pay or
benefits in the event I do not execute this Bring Down Agreement or I revoke my
execution of the Bring Down Agreement during the Revocation Period.
3.          Protected Rights
Notwithstanding any provision in this Agreement or any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company, the Parent or any subsidiaries or affiliates thereof on or prior to the
date hereof (collectively, the “Confidentiality Agreements”), nothing contained
in any of the Confidentiality Agreements shall (i) prohibit Executive from
cooperating with or reporting to the staff of the Securities and Exchange
Commission (“SEC”) possible violations of any law or regulation of the SEC, (ii)
prohibit Executive from cooperating with or making other disclosures to the
staff of the SEC that are protected under the whistleblower provisions of any
federal securities laws or regulations or (iii) limit Executive’s right to
receive an award for information provided to the SEC staff in accordance with
the foregoing. In addition, Executive shall not be prohibited from cooperating
with or reporting to any government agency, including the National Labor
Relations Board, the Department of Labor, or the Equal Employment Opportunity
Commission or any other federal, state or local agency or authority. Executive
does not need the prior authorizations of the Company or Parent to engage in
such cooperation, reports, communications or disclosures and Executive is not
required to notify the Company or Parent if he engages in any such cooperation,
reports, communications or disclosures.
18

--------------------------------------------------------------------------------

4.          Incorporation by Reference.
For the avoidance of doubt, Sections 1 - 4 and Sections 6 - 31 of the Separation
Agreement are incorporated herein by reference and shall apply to this Bring
Down Agreement as if set forth herein, unless the context clearly indicates
otherwise.



       
Douglas L. Martin
                               
Date:
 









19

--------------------------------------------------------------------------------